Citation Nr: 0606857	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  06-00 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for medical treatment furnished at a VA 
Medical Center (VAMC).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from August 1956 to May 
1958.

This matter comes before the Board of Veterans Appeals' (BVA 
or Board) on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In June 2003, the veteran sought treatment for a 
laceration of his right hand at the Leavenworth VA Medical 
Center and was thereafter sent to the Kansas City VA Medical 
Center where he underwent surgery.

3.  The veteran has not been shown to have any additional 
disability as a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA health care providers who provided 
treatment in June 2003, nor does the evidence show that any 
additional disability was an event that was not reasonably 
foreseeable.


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for residuals of a surgery performed at a VA Medical Center 
in June 2003 have not been met.  
38 U.S.C.A. § 1151(West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.358 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in August 2004, prior to the initial 
decision on the claim in November 2004.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the VCAA letter 
about the information and evidence that is necessary to 
substantiate his claim for entitlement to compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151 for medical 
treatment furnished at a VA Medical Center (VAMC).  
Specifically, the August 2004 letter stated that the evidence 
must show that the veteran has an additional disability or 
death that is not the result of his own misconduct; that the 
additional disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical, surgical 
treatment, or examination; and, that the cause of such 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA in furnishing hospital care, medical or 
surgical treatment, or examination or was an event not 
reasonably foreseeable.  Additionally, the December 2005 
Statement of the Case (SOC) notified the veteran of the 
reasons for the denial of his application and, in so doing, 
informed him of the evidence that was needed to substantiate 
his claim for entitlement to compensation under 38 U.S.C.A. 
§ 1151.

In addition, the RO notified the veteran in the August 2004 
letter about the information and evidence that VA will seek 
to provide.  In particular, the letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim and that VA was requesting all 
records held by Federal agencies, including service medical 
records, military records, and VA medical records.  The 
veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim. 

The RO also informed the appellant about the information and 
evidence he was expected to provide.  Specifically, the 
August 2004 letter notified the appellant that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
The letter also informed the veteran that it was still his 
responsibility to ensure that VA received all of the 
requested records that are not in the possession of a Federal 
department or agency.  

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  In this regard, the RO has informed the appellant 
in the rating decision and SOC of the reasons for the denial 
of his claim and, in so doing, informed him of the evidence 
that was needed to substantiate that claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran has also been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  In addition, a medical opinion was obtained 
in December 2004 in connection with the veteran's claim.  VA 
has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the veteran's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.


Background and Evidence

The veteran submitted a claim in January 2004 in which he 
contended that he had received inadequate care on his 
dominant right thumb, which resulted in constant pain, 
limitation of motion, and reduced usefulness of his right 
hand.

VA medical records dated from June 2003 to January 2004 
indicate that the veteran presented to the emergency room at 
the Leavenworth VA Medical Center (VAMC) in June 2003 with a 
three-centimeter, moderately deep laceration across the 
dorsum of his right hand over the first metacarpal.  The 
veteran told the treating physician that he had been working 
with some ventilation shafts when one of them fell and cut 
him.  The bleeding was controlled, but he had difficulty 
moving his right thumb, which was pink and warm.  There was 
no apparent fracture, and his sensation was intact in his 
right hand.  The veteran also had good capillary refill, and 
his flexion ability was intact, but he was unable to extend 
his right first digit.  He was given a tetanus shot upon his 
arrival, and Betadine soaks and medication were administered.  
General Surgery was contacted to evaluate the veteran, as was 
the Kansas City VAMC emergency room.  He was thereafter sent 
to the Kansas City (VAMC) by taxi in stable condition so that 
he could be evaluated by a plastic surgeon and/or a hand 
surgeon.  It was noted that the veteran needed to be 
evaluated as soon as possible and that it was medically 
necessary for him to go by cab.

Upon his arrival at the Kansas City VAMC emergency room, a 
staff physician examined the veteran and consulted hand 
surgery.  A plastic surgeon evaluated the veteran's hand and 
indicated that he had a four-centimeter laceration on the 
dorsal aspect of the thumb at the level proximal to the 
metacarpophalangeal joint.  Vascularity and sensation were 
intact, but he was unable to extend his thumb.  The veteran 
was diagnosed with right extensor pollicis longus transection 
and a four-centimeter laceration to the dorsum of the right 
thumb.  

The veteran underwent surgery that same day to repair his 
extensor pollicis longus tendon and to close the laceration.  
There were no complications, and his condition was listed as 
stable.  A thumb spica splint was applied.  Upon discharge, 
the veteran's splint and dressing were dry and intact, and he 
was instructed to keep it clean and dry as well as elevated.  
He was also advised to take his medications as ordered and to 
follow up with the plastic surgeon in 11 days.  He was told 
to return if he developed a fever or drainage from the wound. 

The veteran returned for a follow-up appointment 11 days 
later with a thumb spica splint in place.  The wound showed 
good healing without any sign of infection, and he was able 
to minimally extend his thumb.  A new spica splint was made, 
and passive range of motion physical therapy was arranged at 
Leavenworth VAMC.  

The veteran returned in July 2003 at which time it was noted 
that it had been six weeks since his surgery.  The spica 
splint was still in place.  He had been doing physical 
therapy daily, and he was noted to be improving.  His splint 
was removed, and he was told that he could start using his 
hand daily.  He was instructed to continue physical therapy 
for six more weeks.

The veteran was later seen in August 2003 at which time he 
was at a standstill with physical therapy.  He could not 
hyperextend his thumb, which was either due to tenodesis or a 
breakdown of the repair of the extensor pollicis longus 
tendon.  Surgical options were discussed, including the need 
for splinting for four weeks.  The veteran was seen a few 
days later during which a physical examination found his 
laceration to be healed.  He had full passive and active 
range of motion, except for thumb extension.  His hand was 
nontender, and his sensation was intact.  He had 5/5 motor, 
except for his right thumb, which was 1/5.  He was assessed 
as having a right extensor pollicis longus tendon laceration 
with a failed surgical repair.  The possible risks and 
benefits of a second surgical repair were to be evaluated.  

A MRI of the veteran's right hand was obtained in September 
2003, which revealed soft tissue thickening and irregularity 
in the region of the lateral and dorsal aspects adjacent to 
the midportion of the shaft of the first metacarpal bone.  
The extensor pollicis longus tendon and the extensor pollicis 
brevis tendon were not well defined, which could have been 
due to residuals from previous trauma and/or post surgical 
changes.  

The veteran obtained a second opinion in September 2003.  The 
physician discussed the veteran's options and informed him 
that he could either do nothing or undergo a tendon transfer 
procedure for reconstruction of the extensor pollicis longus 
tendon, which could be done with the extensor indicis 
proprius tendon.  However, the veteran indicated that he was 
not interested in further surgery.

A medical opinion was obtained from M.I.B., M.D., MSc, 
FRCS(C) (initials used to protect veteran's privacy) in which 
he indicated that he did not believe that the treatment of 
the veteran's injury was below the standard of care, 
providing it was done carefully and correctly in the 
emergency room.  He noted that a lengthy wait may have been 
inconvenient to the veteran and may have been uncalled for, 
but he stated that such a wait does not fall below the 
standard of care.  M.I.B. observed that the surgeon did not 
indicate the type of tendon repair performed, the type of 
core suture used, or the type postoperative splint that was 
applied.  However, M.I.B. did not feel that the veteran's 
treatment fell below the standard of care.  He sympathized 
with the fact that the veteran had a failed repair, but 
stated that the fact remains that extensor pollicis longus 
lacerations in and of themselves are extremely minor problems 
both from a functional and aesthetic standpoint.  He further 
commented that reconstruction using a tendon transfer is 
straightforward and reliable.

Private medical records dated in September 2005 indicate that 
the veteran had a well healed scar of a laceration over the 
dorsum of the hand, which would be consistent with a 
laceration of both the brevis and profundus tendons of the 
hand, which extended well beyond where the profundus tendon 
would be on the ulnar side.  The extensor tendon could be 
palpated up to the scar, but not beyond that.  Nor could the 
extensor pollicis tendon be palpated beyond the scar.  The 
treating physician stated that these findings were consistent 
with a laceration injury to the extensor pollicis longus 
tendon.  However, he indicated that he did not have the 
operative report and therefore did not know whether it was 
repaired at the time of the injury.  The veteran's extensor 
pollicis longus tendon was not intact or functioning, and it 
was noted that it had been over two years since the injury 
and that the tendon was no longer salvageable.  The treating 
physician indicated that the only solution would be a tendon 
transfer.  

In his December 2005 VA Form 9, the veteran contended that he 
had lacerated both the brevis and profundus tendons and that 
only one of them was repaired.  


Law and Analysis

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.358.  For claims filed after October 1, 1997, a claimant is 
required to show fault or negligence in medical treatment.  
For claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment.  
See Brown v. Gardner, 115 S. Ct. 552 (1994) (language of 
statute was plain and did not require showing of fault).  
Since the veteran filed his claim after that date, he must 
show some degree of fault, and more specifically, that the 
proximate cause of his disability was due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
medical care or was an event not reasonably foreseeable.  38 
U.S.C.A. § 1151(a)(1).  

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be paid for the continuance or natural 
progression of diseases or injuries for which hospitalization 
or treatment was authorized.  38 C.F.R. § 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of hospitalization or medical 
treatment, not merely coincidental therewith.  The mere fact 
of aggravation alone will not suffice to make a disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of training, hospitalization, 
examination or medical or surgical treatment.  38 C.F.R. § 
3.358(c).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the expressed or implied consent 
of the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. § 3.358(c).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for medical treatment 
furnished at a VA Medical Center (VAMC).  The medical 
evidence of record does not show that the veteran has any 
additional disability due to carelessness, negligence, lack 
of proper skill, error in judgment or some instance of fault 
on the VA in furnishing the procedure or that the outcome of 
the procedure was an event not reasonably foreseeable.  

The Board does acknowledge the veteran's contention that he 
had injured both his brevis and profundus tendons and that 
only one of them was repaired.  However, the veteran has 
based this contention on a statement of a private physician, 
which is purely conjecture.  In fact, the September 2005 
physician indicated that he did not have the operative 
report.  Moreover, he stated that the findings were 
consistent with a laceration of both the brevis and profundus 
tendons, but later commented that it was consistent with a 
laceration injury to the extensor pollicis longus tendon.  
Thus, the September 2005 private medical record appears to 
have internal inconsistencies.   The Board further observes 
that none of the treatment records dated in June 2003 
indicate that the veteran ever injured any tendon other than 
his extensor pollicis longus.  As such, the medical evidence 
of record does not establish that VA failed to repair a 
lacerated tendon in June 2003.

Significantly, M.I.B. opined that the treatment of the 
veteran's injury was not below the standard of care.  He also 
noted that a lengthy wait may have been inconvenient to the 
veteran and may have been uncalled for, but he stated that 
such a wait did not fall below the standard of care.  

Simply put, there is no evidence that the veteran currently 
suffers from an additional disability that was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing medical care for the veteran's laceration or 
was an event not reasonably foreseeable.  For these reasons, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for compensation under 38 
U.S.C.A. § 1151.  Accordingly, the Board concludes that 
compensation for additional disability is not warranted.






ORDER

Compensation pursuant to the provision of 38 U.S.C.A. § 1151 
for medical treatment furnished at a VAMC in June 2003 is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


